DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
2.	Applicant’s arguments, see pages 1-4, filed 1/5/2021, with respect to Claims 1, 3 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of Claims 1, 3 have been withdrawn. Based on the interview held on 12/10/2020, Applicant discussed that the recited limitations in Claim 1: “in response to detecting a second operation different from the first operation on the touch sensor on the back surface, close a screen associated with a selected object currently displayed on the front surface, wherein the controller is configured to close the screen upon detection of the second operation, irrespective of a contact position of the second operation” are implicitly supported by paras. 0017-0018, 0036-0038 where the front surface explicitly uses a contact position to perform a function; the back surface touch sensor detects an operation (tap, double tap, etc) to perform a function and does not explicitly require a contact position; and in Claim 3, “in response to detecting a second pressure by the pressure detector on the touch sensor on the back surface and data based on the second pressure satisfying a second standard different from the first standard, close a screen associated with a selected object currently displayed on the front 
Allowable Subject Matter
3.	Claims 1-4 allowed.
4.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1 and 3, Stolyarov teaches a device having a front touch screen display with a front touch sensor and a rear touch pad where the rear touch pad selects or executes a portion of an image displayed on the front touch screen display via a double tap input and single tap input on a rear touch pad positions a cursor on an image. Tsuda teaches switching between a number of tabs and sliding a finger down to select/display a tab and sliding a finger up to close a currently displayed tab. Kawaguchi teaches an input device that has a pressing force detection means for detecting pressing force at a pressed location on a touch panel, a touch state determination means for determining a touch state when the pressing force detected by the pressing force detection means exceeds a first threshold. With respect to Claim 1,the Stolyarov and Tsuda references taken alone or in combination, do not disclose, teach or fairly 
With respect to Claim 3, the Stolyarov, Tsuda and Kawaguchi references taken alone or in combination, do not disclose, teach or fairly suggest an electronic device comprising: a touch sensor on a front surface and a touch sensor on an upper portion of a back surface; a pressure detector to detect pressure on the touch sensor on the back surface; and a controller to: in response to detecting a first pressure by the pressure detector on the touch sensor on the back surface and data based on the first pressure satisfying a first Application No. 15/031,820 Docket No. 005000-K00223 Page 3 standard, select an object by rotating between objects currently displayed on the front surface and display a screen associated with the selected object, the screen being one of a plurality of screens supporting switchable display, wherein the controller is configured to perform the selection and the display upon detection of the  on the touch sensor on the back surface and data based on the second pressure satisfying a second standard different from the first standard, close a screen associated with a selected object currently displayed on the front surface, wherein the controller is configured to close the screen upon detection of the second pressure and data based on the second pressure satisfying the second standard different from the first standard, irrespective of a contact position of the second pressure. The aspects as summarized above are neither anticipated nor obviated by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694